        


Exhibit 10.2
 
cbk.jpg [cbk.jpg]
2400 Xenium Lane North, Plymouth, MN 55441 ▪ (763) 551-5000 ▪
www.christopherandbanks.com



Christopher & Banks Announces Extension of $50 Million Secured Credit Facility
to 2023


Minneapolis, MN, August 6, 2018 - Christopher & Banks Corporation (NYSE: CBK), a
specialty women's apparel retailer, today announced it has extended, on
substantially the same terms, its current senior secured revolving credit
facility (the "Amended Credit Facility") in the amount of up to $50 million with
Wells Fargo Capital Finance (“Wells”), part of Wells Fargo & Company (NYSE:
WFC). The Amended Credit Facility provides committed revolving funding through
August 3, 2023, as the prior facility was scheduled to expire in September 2019.
The Amended Credit Facility includes an additional $5 million FILO (“first-in,
last out”) tranche.


Keri L. Jones, President & Chief Executive Officer of Christopher & Banks,
commented, "We are very pleased to have extended our credit facility through
2023. We also very much appreciate the support we received from Wells and value
their business relationship. Although we do not have any outstanding borrowings
under this facility, the available funds will provide additional support for us
as we execute on our operating and strategic plans.”
    
The amount of credit that is available under the Amended Credit Facility is
determined as a percentage of the value of eligible inventory and credit card
receivables as reduced by certain reserves, all as more fully described in the
Amended Credit Facility. The funds from the Amended Credit Facility may be used
for working capital, issuance of letters of credit, capital expenditures and
other corporate purposes.


Additional information regarding the Amended Credit Facility will be available
in a Current Report on Form 8-K to be filed by the Company with the Securities
and Exchange Commission on or prior to August 9, 2018.


About Christopher & Banks


Christopher & Banks Corporation is a Minneapolis-based national specialty
retailer featuring exclusively designed privately branded women’s apparel and
accessories. As of August 6, 2018, the Company operates 461 stores in 45 states
consisting of 313 MPW stores, 79 Outlet stores, 36 Christopher & Banks stores,
and 33 stores in its women’s plus size clothing division CJ Banks. The Company
also operates the www.christopherandbanks.com eCommerce website.


Keywords: Christopher & Banks, CJ Banks, Women’s Clothing, Plus Size Clothing,
Petites, Extended Sizes, Outfits.




1

--------------------------------------------------------------------------------

        




Forward-Looking Statements


Certain statements in this press release may constitute forward-looking
statements, made pursuant to the safe harbor provisions of the Private
Securities Litigation Reform Act of 1995, which reflect our current views with
respect to certain events that could have an effect on our future performance.
The forward-looking statements relate to expectations concerning matters that
are not historical facts and may use the words “will”, "expect", "anticipate",
"plan", "intend", "project", "believe", “should”, "drive" "in order to" and
similar expressions. Except for historical information, matters discussed in
this press release may be considered forward-looking statements.


These forward-looking statements are based largely on information currently
available to our management and our current expectations, assumptions, plans,
estimates, judgments and projections about our business and our industry, and
are subject to a number of uncertainties and risks, as well as assumptions that,
if they do not fully materialize or prove incorrect, could cause the Company's
future performance and financial results to differ materially from those
expressed or implied by the forward-looking statements. We cannot guarantee
their accuracy or our future performance, and there are a number of known and
unknown risks, uncertainties, contingencies, and other factors (many of which
are outside our control) that could cause actual results to differ materially
from those expressed or implied by such forward-looking statements. Accordingly,
there is no assurance that our expectations will, in fact, be achieved or that
our estimates or assumptions will be correct, and we caution investors and all
others not to place undue reliance on such forward-looking statements.


Important factors that could cause actual results to differ materially from
estimates or projections contained in the forward-looking statements include,
but are not limited to, those factors described in Item 1A, “Risk Factors” and
in the “Forward-Looking Statements” disclosure in Item 7 “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” of our
latest annual report on Form 10-K. All forward-looking statements that are made
or attributable to us are expressly qualified in their entirety by this
cautionary notice. The Company does not undertake to publicly update or revise
its forward-looking statements even if experience or future changes make it
clear that projected results expressed or implied in such statements will not be
realized.


COMPANY CONTACT:
Richard Bundy
Chief Financial Officer
(763) 551-5000
 
INVESTOR RELATIONS CONTACT:
Jean Fontana
ICR, Inc.
(646) 277-1214



2